Citation Nr: 0817359	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-32 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 






ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
July 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.                    

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A copy of the 
transcript of that hearing is of record.  

The Board remanded the veteran's claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
September 2007, for additional development.  The purposes of 
this remand have been met and the case is ready for appellate 
consideration.   

In a December 2007 supplemental statement of the case, the 
AMC continued the denial of the claims of entitlement to 
service connection for a psychiatric disorder, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The veteran was informed that he was 
given a 60 day period in which to make any comment he wished 
concerning the additional information, before the appeal was 
returned to the Board.  See 38 C.F.R. § 20.302. Although the 
veteran was provided the opportunity to waive this 60 day 
period, he indicated that he had more information or evidence 
to submit and to wait the full 60 days before his appeal was 
returned to the Board.  The 60 day period has elapsed, 
however, without the veteran submitting additional 
information or evidence.  The Board will proceed with 
adjudication of the appeal.

FINDINGS OF FACT

1.  While the veteran gave a history of anxiety and 
depression, the pre-enlistment mental status examination was 
negative for any abnormal psychiatric findings, thereby 
raising a presumption of soundness.

2.  The evidence undebatably shows that prior to service, the 
veteran had a psychiatric disorder, then diagnosed as anxiety 
neurosis and the relevant, competent evidence undebatably 
establishes that the veteran's pre-existing anxiety neurosis 
underwent no chronic worsening or permanent increase in 
severity during or as a result of active service, thereby 
rebutting the presumption of soundness.  

3.  The medical evidence does not show a psychiatric 
disorder, other than anxiety neurosis, during service or for 
many years thereafter; there is no competent evidence of a 
nexus between a current psychiatric disorder, to include a 
depressive disorder, and service.  

4.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The veteran's anxiety neurosis clearly and unmistakably 
pre-existed active service and clearly and unmistakably was 
not aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007); VAOPGCPREC 3-
2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).     

2.  A psychiatric disorder (other than anxiety neurosis), to 
include a depressive disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2007); 38 
C.F.R. § 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 and April 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2003 and April 2004 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the March 2006 letter 
informed him about how VA determines effective dates and 
disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in March 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in April 2004 and March 2006, after the 
decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Veterans Court, 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).      

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder, and the claim for TDIU lacks legal 
merit.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no 
prejudice").  In view of the foregoing, the Board cannot 
conclude that this timing defect in Pelegrini notice affected 
the essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, supra.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c ), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in August 2006.  As noted in the September 
2007 Board remand decision, the examiner from the veteran's 
August 2006 VA examination used the incorrect legal standard 
when he provided his opinion regarding the pertinent question 
of whether the veteran's pre-existing psychiatric disorder 
was aggravated during service.  Pursuant to the Board's 
September 2007 remand decision, the examiner from the August 
2006 VA examination provided an addendum to the August 2006 
VA examination report, in which he offered an opinion, using 
the applicable legal standard, regarding the aforementioned 
pertinent question.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

As the veteran's claim for a TDIU must be denied as a matter 
of law because service connection is not in effect for any 
disease or disability, there is no further duty to notify or 
assist the veteran with respect to this claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection Claim

A.  Factual Background

A review of the veteran's service medical records (October 
1971 to July 1972) indicates that he reported a history of 
depression or excessive worry at an enlistment physical 
examination in November 1971 (erroneously dated in November 
1970).  The in-service examiner indicated the history of 
depression and nervousness.  However, mental status 
examination at that time was normal.    

An undated letter from Mr. E.B. to the veteran's commanding 
officer, included in the claims file indicates that the 
veteran was absent without leave (AWOL) from the U.S. Army 
since January 3, 1972.  Mr. B. had been advised by the 
veteran's civilian psychiatrist that the veteran "[was] so 
emotionally disturbed that a return to the military would 
likely cause irreparable psychological injury, compounding 
his current condition."  He requested that the veteran 
receive a medical discharge.

Attached to Mr. B.'s letter were several letters dated in 
January, February, March, and June 1972 from C.L.N., M.D., 
which show that the veteran consulted with this private 
psychiatrist "because of his panic state.  He demonstrates 
impairment of his judgment and reasoning ability due to the 
panic he suffers, which paralyzes his capacity to make 
decision and to act in a fashion which demonstrates 
sufficient regard for the consequences of his activities."  
Dr. N. also stated that the veteran "demonstrate[d] an 
inability to meet the responsibilities of military service 
because of his severe emotional illness."  Dr. N. 
recommended that the veteran be medically discharged from 
active service.

The veteran was hospitalized for psychiatric treatment at a 
U.S. Army Hospital in June 1972.  At that time, it was noted 
that he had been drafted in October 1971 and, after 
undergoing basic training, he was AWOL for five and a half 
months beginning in January 1972.  The in-service examiner 
who saw the veteran in June 1971 stated that he "seem[ed] to 
be suffering from an exacerbation of anxiety which ha[d] 
troubled him for at least the past 10 years."  While 
hospitalized, "the chronicity and severity of [the 
veteran's] problem became apparent."  The in-service 
examiner recommended that the veteran be medically discharged 
due to a chronic, severe neurotic illness that would not 
respond readily to therapy.

A Medical Board subsequently concluded in July 1972 that the 
veteran was medically unfit for retention on active duty as a 
result of chronic severe anxiety neurosis that existed prior 
to service and was not incurred or aggravated during any 
period of active duty.  The Medical Board recommended that 
the veteran be separated from active service and he was 
subsequently discharged.     

VA Medical Center (VAMC) outpatient treatment records, dated 
from December 2002 to September 2003 ((more than 30 years 
after service), show that in December 2002, the veteran 
sought treatment for a history of depression.  The veteran 
stated that he had been receiving treatment from a private 
psychiatrist for his depression.  He indicated that he took 
Prozac and had been doing fine for the past eight years.  
According to the veteran, he sought follow-up treatment at 
the VAMC due to financial hardship and problems maintaining 
his care in the private sector.  In September 2003, the 
veteran was treated for complaints of depression, sleeping 
problems, and nervousness.  At that time, he stated that in 
1993, he injured his back in a work-related accident.  The 
veteran reported that following the back injury, he became 
depressed.  He noted that during service, he was treated for 
"nervousness."  Following the mental status evaluation, the 
veteran was diagnosed with depression, not otherwise 
specified.  Subsequent VAMC outpatient treatment records, 
dated from December 2003 to August 2006, show intermittent 
treatment for the veteran's diagnosed depression and 
depressive disorder.    

In August 2006, the veteran underwent a VA psychiatric 
evaluation which was conducted by a licensed psychologist.  
The examiner stated that after the veteran received a medical 
discharge from the military, he worked with his father in 
construction.  The veteran then worked as a custodian for 
approximately eight years.  The veteran had worked on the 
night shift, and after he was moved to the day shift, he had 
a series of disputes with his employer and quit.  He then 
worked as a maintenance supervisor for three years and 
subsequently started his own landscaping business.  The 
veteran eventually ended the business when he received more 
work than he could handle, and he took a job with a firm that 
maintained parking lots.  He then injured his back on the job 
while dumping garbage and started receiving disability 
benefits.  The veteran had not worked since his back injury 
in approximately 1993.  According to the veteran, due to his 
back injury and inability to work, he became depressed and 
sought treatment from a private psychiatrist.  

Following a review of the claims file, including the 
veteran's service medical records and the letters from Dr. N. 
and Mr. B. (discussed above), and after a comprehensive 
mental status examination of the veteran, the VA examiner 
diagnosed the veteran with the following: (Axis I) major 
depressive disorder, in partial remission, (Axis IV) chronic 
pain, limited mobility, and (Axis V) current Global 
Assessment of Functioning (GAF) score of 59, reflecting 
frustration, anhedonia, sleep disturbance, and depressed mood 
associated with chronic back pain and limited mobility.  The 
examiner concluded that it was "less likely than not that 
[the veteran's] military service permanently aggravated a 
pre-existing anxiety disorder."  The examiner stated that 
the veteran's psychiatrist in 1972 essentially stated that 
the veteran was psychotic because he unrealistically went 
AWOL and refused to remain in the Army.  According to the 
examiner, that condition resolved (went into remission) when 
the veteran was discharged, and was less likely than not 
aggravated beyond the natural progression of the disability 
during military service.  The VA examiner also determined 
that the veteran's current psychiatric disorder, which he 
classified as major depressive disorder, in partial 
remission, had its onset and clearly was triggered by the 
veteran's back injury over ten years ago.  The examiner 
opined that the veteran's major depressive disorder was 
"less likely than not related to [the veteran's] military 
service or to the previously diagnosed anxiety disorder."     

In the June 2007 Travel Board hearing, the veteran stated 
that prior to service, he had not received treatment for, nor 
had he been diagnosed with, a psychiatric disorder.  He 
indicated that upon his induction into the military, he 
started to experience anxiety and a desire to leave.  
According to the veteran, he eventually went AWOL, and upon 
his return to military, he was hospitalized for an anxiety 
disorder.  He subsequently received a medical discharge.  The 
veteran noted that after his separation from the military, he 
visited the VA for psychiatric treatment, but when he was 
asked to "do blood work and stuff," he discontinued 
treatment.   

In the September 2007 remand, the Board noted that to rebut 
the presumption of sound condition upon entry into service 
under 38 U.S.C.A. § 1111, the law mandated that VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  During the 
pendency of the veteran's appeal, the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  The amended 
regulation conformed to the Federal Circuit precedent in 
Wagner v. Principi, supra, requiring that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue preexisted entry into service and that the disability 
was not aggravated by service before the presumption of 
soundness on entrance into active service may be rebutted.  
In this regard, the Board observed that the recent VA medical 
opinion that it was less likely than not that the veteran's 
pre-existing anxiety disorder was aggravated during active 
service reflected that the incorrect legal standard was 
presented by the RO to the clinician.  (Emphasis added.)  The 
Board therefore requested that the examiner from the 
veteran's August 2006 VA examination provide an addendum to 
the examination report addressing the question of in-service 
aggravation with instructions on using the applicable legal 
standard.  Specifically, the examiner was asked to provide an 
opinion on the whether it was undebatable that the 
exacerbations of the veteran's pre-existing anxiety disorder 
during active service did not result in a chronic worsening 
of the veteran's underlying psychiatric condition.  The Board 
advised that aggravation for legal purposes was defined as a 
chronic worsening of the underlying disorder, versus a 
temporary flare-up of symptoms that was beyond the natural 
progress of the disease.   

In September 2007, the examiner from the veteran's August 
2006 VA examination provided an addendum to the August 2006 
VA examination report.  The examiner stated that he had 
reviewed the veteran's claims file and that based on that 
review, he was of the opinion that it was undebatable that 
the exacerbations of the veteran's nervous condition 
(diagnosed as anxiety neurosis in the military) did not 
result in a chronic worsening of the veteran's underlying 
psychiatric condition.  The examiner noted that upon a review 
of the March 1972 letter from Dr. N., it was found that Dr. 
N. had reported that the veteran continued to "display the 
depth of his emotional handicap which ma[d]e it impossible to 
consider any type of working relationship which would involve 
his being associated with others rather than being on his 
own, so that the panic he suffer[ed] in connection with 
military service [was] an extension of his persistent 
emotional liability."  In a subsequent letter (with an 
illegible date but referencing a consultation in June 1972), 
Dr. N. reported that the veteran continued "to present a 
picture of an inability to know whether he will do as he 
[was] required to do, although he state[d] that he knew he 
ha[d] no alternative."  According to the examiner, Dr. N.'s 
correspondence indicated the following symptoms: inability to 
be in a working relationship with others rather than working 
alone; panic when he was in a working relationship with 
others; and an inability to know whether he would perform a 
required action.  The examiner further indicated that the 
veteran's service medical records showed the following 
symptoms: generalized nervousness; anxiety; and an inability 
to tolerate stressful situations.  According to the examiner, 
the veteran had reported in his August 2006 interview that he 
went to work for his father's construction business after his 
discharge, which entailed a working relationship with, at the 
very least, his father.  The veteran did not report panic or 
panic attacks associated with that job.  He also reported 
making a number of decisions (e.g., going to work, getting 
married) and handling routinely stressful situations 
(working, family life) following his discharge.  The veteran 
also did not describe any significant nervousness or anxiety 
following his discharge, and it should be noted that the 
veteran had a rating examination in 1973, at which time he 
did not report any psychiatric problems to the examining 
physician (who was not, however, a psychiatrist).  According 
to the examiner, those activities and behaviors post-
discharge did not indicate a chronic worsening of the 
psychiatric symptoms that were noted by noted by Dr. N. and 
by the military psychiatrist, but instead indicated a 
significant reduction or complete remission of those 
symptoms.  The examiner indicated that since a significant 
reduction or remission of the veteran's psychiatric symptoms 
was inconsistent with a chronic worsening of the veteran's 
underlying psychiatric condition, it was undebatable that 
such a worsening beyond its natural progression did not occur 
because of exacerbations during his military service.     

B.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include psychoses, are 
presumed to have been incurred in service if manifest to 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003; Wagner, supra.

Anxiety Neurosis

With the above criteria in mind, the veteran's enlistment 
examination, dated in November 1971, shows that at that time, 
while he reported a history of depression and nervousness, 
which was also noted by the examiner, there were no abnormal 
psychiatric findings noted upon examination in November 1971.  
Accordingly, the veteran is entitled to a presumption of 
soundness at service entrance.  The questions, therefore, are 
whether the evidence clearly and unmistakably demonstrates 
that the veteran's depression and nervousness pre-existed 
active service and whether it clearly and unmistakably shows 
that it was not aggravated during service.  VAOPGCPREC 3-
2003; see also Wagner, supra.

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable.  
See Cotant v. Principi, 17 Vet. App. 116, 132, citing 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Further, the 
implementing regulation pertaining to evidence that rebuts 
the presumption of soundness equates clear and unmistakable 
evidence to that which is obvious and manifest.  38 C.F.R. 
§ 3.304.

In this case, there is no evidence of record showing that the 
veteran had depression or a depressive disorder prior to his 
period of service.  However, the evidence does show that he 
had an anxiety disorder, diagnosed as anxiety neurosis, prior 
to his period of service.  In light of the undated letter 
from Mr. B., the private medical letters from Dr. N., dated 
in January, February, March, and June 1972, in which Dr. N. 
discussed the veteran's anxiety disorder, the veteran's June 
1972 hospitalization report where the examiner stated that 
the veteran seemed to be suffering from an exacerbation of 
anxiety which had troubled him for at least the past 10 
years, and the July 1972 Medical Board report where it was 
concluded that the veteran had a chronic severe anxiety 
neurosis that existed prior to service, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
anxiety neurosis existed prior to his entry into service.  

The next question for the Board is whether the evidence 
clearly and unmistakably demonstrates that the veteran's 
anxiety neurosis was not aggravated by service.  In this 
regard, the Medical Board in July 1972 concluded that the 
veteran's pre-existing anxiety neurosis was not aggravated 
during his period of military service.  In addition, in the 
September 2007 addendum to the August 2006 VA examination 
report, the examiner from the veteran's August 2006 
examination concluded that it was undebatable that the 
exacerbations of the veteran's anxiety neurosis during 
service did not result in a chronic worsening of the 
underlying psychiatric condition.  According to the examiner, 
in light of the fact that post-service, the veteran was able 
to work, get married, and handle routine stressful 
situations, those activities and behaviors did not indicate a 
chronic worsening of the anxiety neurosis  symptomatology 
noted by Dr. N. and by the military psychiatrist, but instead 
indicated a significant reduction or complete remission of 
those symptoms.  The examiner indicated that since a 
significant reduction or remission of the veteran's 
psychiatric symptoms was inconsistent with a chronic 
worsening of the veteran's underlying psychiatric condition, 
it was undebatable that such a worsening beyond its natural 
progression did not occur because of exacerbations during his 
military service.  Therefore, while the veteran's psychiatric 
symptoms may have increased in severity during active 
service, the Board finds that the evidence of record clearly 
and unmistakably shows that his anxiety neurosis, which 
existed prior to service, was not chronically worsened during 
service.  It is pertinent to note that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to constitute "aggravation in 
service" unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).      

For the reasons discussed above, the Board finds that when 
the evidence undebatably shows that the veteran's anxiety 
neurosis preexisted service and was not aggravated therein.  
As the veteran's anxiety neurosis was not incurred in or 
aggravated by active military duty, service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 
3.306.

Psychiatric Disorder (other than Anxiety Neurosis), to 
Include a Depressive Disorder

In regard to the veteran's remaining psychiatric disorder, 
currently diagnosed as a depressive disorder, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, to include a depressive disorder.  

As previously noted, although it was reported at the time of 
the veteran's November 1971 enlistment examination that the 
veteran had a history of depression, the veteran was 
clinically evaluated as "normal" for psychiatric purposes.  
Moreover, there is no evidence of record showing that the 
veteran experienced depression or a depressive disorder prior 
to his period of service.  Therefore, as a depressive 
disorder was not noted on the examination report and there is 
no evidence showing that it pre-existed service, the veteran 
is presumed to have been in sound condition at entry, at 
least with respect to any diagnosed depressive disorder.   

The first evidence of any psychiatric disorder, other than 
anxiety neurosis, is in December 2002, over 30 years after 
the veteran's separation from the military.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub. Nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].   

In December 2002, the veteran sought treatment for a history 
of depression.  He stated that following a 1993 work-related 
back injury, he became depressed.  In September 2003, he was 
diagnosed with depression, not otherwise specified.  In 
addition, in the veteran's August 2006 VA examination, the 
veteran was diagnosed with major depressive disorder.  
However, there is no medical evidence or competent opinion of 
record which links the veteran's psychiatric disorder, 
currently diagnosed as a depressive disorder, to his period 
of active military service.  In fact, the only competent 
opinion that addresses the question of a causal relationship 
between a current psychiatric disorder and service 
unequivocally weighs against such a relationship.  In the 
August 2006 VA examination report, the examiner opined that 
the veteran's major depressive disorder was less likely than 
not related to the veteran's military service or to the 
previously diagnosed anxiety disorder.  The examiner 
specifically linked the veteran's depressive disorder to his 
post-service back injury in 1993, and not to the veteran's 
period of service.     

The Board has considered the veteran's statements to the 
effect that he has a psychiatric disorder, to include a 
depressive disorder, which is related to his period of active 
military service.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involve a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he has a psychiatric 
disorder, to include a depressive disorder, which is related 
to service, is not competent evidence.  

As such, the fact remains that there is no competent evidence 
on file linking a psychiatric disorder, to include a 
depressive disorder, to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  As there is no evidence of a 
psychiatric disorder, other than anxiety neurosis, in 
service, or a depressive disorder until many years post-
service, and with no competent evidence of a nexus between a 
current psychiatric disorder and service, service connection 
for a psychiatric disorder (other than anxiety neurosis),  to 
include a depressive disorder, is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).    





III.  TDIU Claim

In January 2003, the veteran filed his claim for TDIU.  In 
February 2004, the RO denied the claim.  The veteran has 
appealed.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).

Service connection is not currently in effect for any 
disabilities.  Therefore, at no time has the veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. § 
4.16(a).  Furthermore, given the lack of service-connected 
disabilities, he may not receive an extraschedular total 
rating based on individual unemployability.  See 38 C.F.R. §§ 
3.321, 4.16(b).  Accordingly, the claim for TDIU must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).









ORDER

Entitlement to service connection for anxiety neurosis is 
denied.  

Entitlement to service connection for a psychiatric disorder 
(other than an anxiety neurosis), to include a depressive 
disorder, is denied.  

Entitlement to TDIU is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


